Title: From Benjamin Franklin to William Carmichael, 22 February 1780
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir,
Passy, feb. 22. 1780.
I received with great Pleasure yours of the 25. of January, and shall write to you fully by the first good Oportunity.
I cannot recollect the Name of the Correspondent you mention but I have ordered a Credit of 24000 Livres Tournois to be lodged in Madrid for M. Jay and you, which I suppose you will divide in Proportion to your Appointments. Inclosed are the Letters. I do not seal that for M. Jay, as I have just heard that possibly he may not be gone to Madrid as I imagined with M. Gerard, and you may have Occasion to show it to M. Le Marquis d’Yranda.
With sincere Esteem & Affection, I am Dear Sir, Your most obedient & most humble servant.
(signed) B. Franklin.
M. Carmichael
